211 S.E.2d 522 (1975)
24 N.C. App. 520
Dostey M. GIBSON
v.
Billy Ray GIBSON.
No. 7426DC869.
Court of Appeals of North Carolina.
February 5, 1975.
*524 Leonard & Austin by William O. Austin, Charlotte, for plaintiff-appellee.
Hamel, Cannon & Hamel, P.A., by Thomas R. Cannon, Charlotte, for defendant-appellant.
HEDRICK, Judge.
Defendant contends the trial court erred in holding him in contempt and ordering him confined until he pays the total arrearage on his alimony and child support payments because there is no evidence in the record to support the finding by the court that he presently has the means to comply with the order of 25 March 1971.
Despite defendant's obvious unwillingness to cooperate when he was called as a witness for plaintiff, and his evasive and incredible testimony with respect to his assets and liabilities and his ability to comply with the order to pay child support and alimony, the record is sufficient to show that the defendant's income is as much or more than it was when the order was entered. In addition, the defendant has had ready cash from his severance pay, sale of an automobile, and $300.00 worth of Quaker Oats stock. The defendant has also had some additional income from his job as resident manager of the apartment complex. From the record, it also appears that his living expenses have decreased because his present employer provides him with an automobile and he has a rent-free apartment valued at $150.00 per month. We conclude there is ample evidence in the record to support Judge Griffin's finding that the defendant has had and presently has the ability to comply with the order dated 25 March 1971.
Defendant next contends that the trial court erred in increasing the amount of child support he is required to pay. The ultimate object in setting awards of child support is to secure support commensurate with the needs of the children and the ability of the father to meet the needs. Crosby v. Crosby, 272 N.C. 235, 158 S.E.2d 77 (1967); Fuchs v. Fuchs, 260 N.C. 635, 133 S.E.2d 487 (1963). In the instant case, the trial court found sufficient facts to justify an increase in the child support payments. Not only did he find facts showing that the cost of supporting the children has increased substantially since the 1971 order, but he found facts showing that the defendant, due in part to becoming the resident manager of an apartment complex, has substantially more net spendable income now that he did on 25 March 1971. Furthermore, these findings are supported by competent evidence in the record.
Finally, defendant contends that the alimony and child support payments ordered by the court are excessive. The amount awarded by the trial court for alimony and child support will be disturbed only upon a showing of an abuse of discretion. Teague v. Teague, 272 N.C. 134, 157 S.E.2d 649 (1967); Rayfield v. Rayfield, 242 N.C. 691, 89 S.E.2d 399 (1955); Swink v. Swink, 6 N.C.App. 161, 169 S.E.2d 539 (1969). Suffice it to say, defendant has failed to show any abuse of discretion upon the part of Judge Griffin in the order entered.
For the reasons stated, the orders entered finding the defendant in contempt and imprisoning *525 him until he has paid the arrearage of $1,405.64 plus counsel fees and ordering him to pay alimony at the rate of $200.00 per month and child support in the amount of $150.00 per month for each child are
Affirmed.
MORRIS and PARKER, JJ., concur.